DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 3 020 452 (the ‘452 publication).
Regarding claim 1, the ‘452 publication discloses a particle beam apparatus comprising: an electromagnet to which each ion beam from a plurality of ion sources having different ion species is capable of being introduced, and from which one of the ion beams is capable of selectively exiting to a device on a downstream side by switching a magnetic field intensity, wherein the electromagnet is capable of deflecting the one of the ion beam to be exited to the device on the downstream side toward the device on the downstream side, and is capable of reducing exit of a different type of beam mixed in the ion beam to the device on the downstream side, the different type of beam being different from the one of the ion beam (fig. 1, 12, and 14, element 3, wherein ‘The switching magnet 3 switches the injection of the helium ion beam 6+) beam extracted from the linear accelerator 8 to the circular beam duct of the synchrotron accelerator 13.,’).
Regarding claim 12, the ‘452 publication discloses the particle beam apparatus according to claim 1, wherein the device on the downstream side is a beam transport system, and transports the ion beam exited from the electromagnet to a beam acceleration unit The switching magnet 3 switches the injection of the helium ion beam extracted from the linear accelerator 20 and the carbon ion (C6+) beam extracted from the linear accelerator 8 to the circular beam duct of the synchrotron accelerator 13.,’).
Regarding claim 13, the ‘452 publication discloses the particle beam apparatus according to claim 1, wherein the beam transport system includes three electrostatic quadrupole electromagnets that converge the ion beam (‘The beam transport system 21 includes a beam path 22 reaching the irradiation nozzle 30 and is structured by arranging a plurality of quadrupole magnets 23, a bending magnet 24, a plurality of quadrupole magnets 25, and a bending magnet 26 in this order on the beam path 22 and toward the irradiation nozzle 30 from the synchrotron accelerator 13.’).
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2020/0330783 (Aoki et al.).
Regarding claim 1, Aoki et al. discloses a particle beam apparatus comprising: an electromagnet to which each ion beam from a plurality of ion sources having different ion species is capable of being introduced, and from which one of the ion beams is capable of selectively exiting to a device on a downstream side by switching a magnetic field intensity, wherein the electromagnet is capable of deflecting the one of the ion beam to be exited to the device on the downstream side toward the device on the downstream side, and is capable of reducing exit of a different type of beam mixed in the ion beam to the device on the downstream side, the different type of beam being different from the one of the ion beam (fig. 1, element 224, wherein ‘In the accelerator 1 of the embodiment, an excitation amount of the distribution magnet 224 is adjusted so that a predetermined nuclide is transported on the beam transport path. That is, an ion species that can be incident on the accelerator 1 can be determined by the excitation amount of the distribution magnet 224.’ P 33).
Regarding claim 2, Aoki et al. discloses the particle beam apparatus according to claim 1, wherein the plurality of ion sources include a first ion source and a second ion source, the electromagnet is disposed to be interposed between the first ion source and the second ion source, and the first ion source and the second ion source respectively emit a first ion beam and a second ion beam in directions facing each other, and the first ion beam and the second ion beam are introduced into the electromagnet (fig. 1, where ion sources 221 and 223 fit this configuration).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0330783 (Aoki et al.).
Regarding claim 3, Aoki et al. discloses the claimed invention except it is silent as to whether a beam exit nozzle of the first ion source and a beam exit nozzle of the second ion source are directly connected to a casing of the electromagnet.  However, a person having ordinary skill in the art at the time the application would know how to directly connect the nozzles to the casing, and it would have been obvious to such a person to do so to maintain a sealed low-pressure environment.
Regarding claim 4, Aoki et al. discloses the claimed invention except it is silent as to whether the electromagnet includes a first magnetic pole and a second magnetic pole having the same shape and facing each other at an interval, and a casing that accommodates the first magnetic pole and the second magnetic pole and has an evacuated inside, and an electric current is supplied to a coil of the first magnetic pole and a coil of the second magnetic pole, whereby a magnetic field is formed in a gap between the first magnetic pole and the second magnetic pole.  However, this is a common way to form electromagnets.  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to use two poles of the same shape facing each because such a configuration provided the most consistent magnetic field, and further obvious to include a casing with evacuated inside to maintain the necessary low pressure.
Allowable Subject Matter
Claims 5-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 5-7, the prior art of record does not disclose the particle beam apparatus according to claim 4, wherein each of the first magnetic pole and the second magnetic pole has a substantially hexagonal shape when viewed from a direction in which the first magnetic pole and the second magnetic pole face each other, and has four edges corresponding to four sides among six sides of the substantially hexagonal shape, and the four edges include a first edge inclined with respect to a direction perpendicular to a direction in which the first ion source and the second ion source face each other when viewed from the direction in which the first magnetic pole and the second magnetic pole face each other, a second edge inclined with respect to a direction perpendicular to the direction in which the first ion source and the second ion source face each other when viewed from the direction in which the first magnetic pole and the second magnetic pole face each other, a third edge extending in the direction in which the first ion source and the second ion source face each other, and a fourth edge extending in the direction in which the first ion source and the second ion source face each other.  While hexagonal magnetic poles are known, there is no obvious reason to modify either Aoki or the ‘452 publication to use this particular configuration.
Regarding claims 8-11, the prior art of record does not disclose the particle beam apparatus according to claim 1, further comprising: a current measuring device into which one of the ion beams introduced into the electromagnet is incident, and which is 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA W OSENBAUGH-STEWART whose telephone number is (571)270-5782. The examiner can normally be reached 10am - 6pm Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ELIZA W OSENBAUGH-STEWART/Primary Examiner, Art Unit 2881